Exhibit 10.2

AMENDED AND RESTATED COLLATERAL AGENCY AGREEMENT

among

ZIPCAR VEHICLE FINANCING LLC,

as a grantor,

ZIPCAR, INC.,

as Servicer,

DEUTSCHE BANK TRUST COMPANY AMERICAS

as a secured party,

not in its individual capacity but solely

as Trustee,

and

DEUTSCHE BANK TRUST COMPANY AMERICAS

not in its individual capacity but solely

as Collateral Agent,

Dated as of May 11, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page   ARTICLE I          CERTAIN DEFINITIONS      2   

SECTION 1.1.

    Certain Definitions      2   

SECTION 1.2.

    Interpretation and Construction      2    ARTICLE II        COLLATERAL AGENT
AS LIENHOLDER FOR THE SECURED PARTIES      2   

SECTION 2.1.

    Security Interest      2   

SECTION 2.2.

    Designation of Vehicles      6   

SECTION 2.3.

    Servicer’s Fleet Reports      7   

SECTION 2.4.

    Collateral Accounts      8   

SECTION 2.5.

    Certificates of Title      10   

SECTION 2.6.

    Release of Collateral      11    ARTICLE III       THE SERVICER      12   

SECTION 3.1.

    Acceptance of Appointment      12   

SECTION 3.2.

    Servicer Functions      13   

SECTION 3.3.

    The Servicer Not to Resign      13   

SECTION 3.4.

    Servicing Rights of Collateral Agent      13   

SECTION 3.5.

    Incumbency Certificate      14   

SECTION 3.6.

    Effective Period and Termination      14   
ARTICLE IV       REPRESENTATIONS, WARRANTIES AND COVENANTS      15   

SECTION 4.1.

    Representations and Warranties of the Grantor      15   

SECTION 4.2.

    Representations and Warranties of the Servicer      16   

SECTION 4.3.

    Covenants of Grantor      16    ARTICLE V        THE COLLATERAL AGENT     
17   

SECTION 5.1.

    Appointment      17   

SECTION 5.2.

    Representations      18   

SECTION 5.3.

    Exculpatory Provisions      18   

SECTION 5.4.

    Limitations on Duties of the Collateral Agent      18   

SECTION 5.5.

    Resignation and Removal of Collateral Agent      22   

SECTION 5.6.

    Qualification of Successors to Collateral Agent      23   

SECTION 5.7.

    Merger of the Collateral Agent      23   

SECTION 5.8.

    Compensation and Expenses      23   

SECTION 5.9.

    Stamp, Other Similar Taxes and Filing Fees      23   

SECTION 5.10.

    Indemnification      24   

SECTION 5.11.

    Limitation of Liability      24   

SECTION 5.12.

    Patriot Act      24   

SECTION 5.13.

    Waiver of Set-Off by the Collateral Agent      24   

 

i



--------------------------------------------------------------------------------

ARTICLE VI       MISCELLANEOUS

     25   

SECTION 6.1.

     Amendments, Supplements and Waivers      25   

SECTION 6.2.

     Notices      25   

SECTION 6.3.

     Headings      25   

SECTION 6.4.

     Severability      25   

SECTION 6.5.

     Counterparts      26   

SECTION 6.6.

     Binding Effect      26   

SECTION 6.7.

     Governing Law      26   

SECTION 6.8.

     Effectiveness      26   

SECTION 6.9.

     Termination of this Agreement      26   

SECTION 6.10.

     No Bankruptcy Petition Against the Grantor      27   

SECTION 6.11.

     No Waiver; Cumulative Remedies      27   

SECTION 6.12.

     Submission To Jurisdiction; Waivers      27   

SECTION 6.13.

     Waiver of Jury Trial      28   

SECTION 6.14.

     Insurance Notification      28   

SECTION 6.15.

     Waiver of Set-Off With Respect to the Grantor      28   

SECTION 6.16.

     Confidentiality      28   

SECTION 6.17.

     No Recourse      29   

SECTION 6.18.

     Trustee Protections      29   

 

EXHIBITS     

Exhibit A

   Servicer’s Fleet Report

Exhibit B

   Power of Attorney

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED COLLATERAL AGENCY AGREEMENT

THIS AMENDED AND RESTATED COLLATERAL AGENCY AGREEMENT, dated as of May 11, 2011
(as the same may be amended, supplemented, restated or otherwise modified from
time to time in accordance with the terms hereof, this “Agreement”), among
ZIPCAR VEHICLE FINANCING LLC, a Delaware limited liability company (“ZVF”), as
grantor (the “Grantor”), ZIPCAR, INC., a Delaware corporation (“Zipcar”), as
Servicer (in such capacity, the “Servicer”) and DEUTSCHE BANK TRUST COMPANY
AMERICAS, a New York banking corporation (not in its individual capacity but
solely as Trustee on behalf of the Indenture Noteholders under the Indenture),
as a secured party on behalf of the Noteholders (the “General Secured Party”)
and as secured party on behalf of the Segregated Noteholders of each Segregated
Collateral Agency Series (with respect to any such Segregated Series and the
Series-Specific Collateral related thereto, the “Segregated Series Secured
Party”, and, together with the General Secured Party, the “Secured Parties”) and
DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking corporation, as
collateral agent for the Secured Parties (in such capacity, the “Collateral
Agent”).

W I T N E S S E T H:

WHEREAS, ZVF, Zipcar, the Trustee and the Collateral Agent entered into a
Collateral Agency Agreement dated as of May 24, 2010 (the “Prior Agreement”);

WHEREAS, ZVF, Zipcar, the Trustee and the Collateral Agent desire to amend and
restate the Prior Agreement in its entirety as herein set forth;

WHEREAS, ZVF owns and will from time to time acquire Vehicles and (i) lease
certain of the Vehicles to Zipcar for use in Zipcar’s daily domestic car-sharing
business pursuant to the ZVF Lease (the “ZVF Vehicles”) and (ii) lease other
Vehicles to Zipcar for use in Zipcar’s daily domestic car-sharing business
pursuant to the applicable Segregated Series Lease (the “ZVF Segregated
Vehicles”);

WHEREAS, ZVF will finance certain of the ZVF Vehicles and ZVF Segregated
Vehicles by issuing Series of Notes and Segregated Series of Notes,
respectively, pursuant to that certain Amended and Restated Base Indenture dated
as of May 11, 2011 between ZVF and Deutsche Bank Trust Company Americas, as
trustee (as such Amended and Restated Base Indenture may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with its terms, the “Base Indenture”);

WHEREAS, Deutsche Bank Trust Company Americas has agreed to act as Collateral
Agent on behalf of the Secured Parties, and in its capacity as Collateral Agent
to be named as lienholder for the benefit of the applicable Secured Parties on
the Certificates of Title for (x) the ZVF Vehicles and (y) the ZVF Segregated
Vehicles relating to each Segregated Collateral Agency Series;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and to induce the Trustee to
enter into the Base Indenture and, as a condition precedent to the issuance of
any Series of Notes thereunder, ZVF hereby agrees with the Collateral Agent for
the benefit of the General Secured Party, and to induce the Trustee from time to
time to enter into a Segregated Series Supplement to the Base Indenture and, as
a condition precedent to the issuance of any Segregated Collateral Agency Series
thereunder, ZVF herby agrees with the Collateral Agent for the benefit of each
Segregated Series Secured Party, as follows:

ARTICLE I

CERTAIN DEFINITIONS

SECTION 1.1. Certain Definitions.

Unless otherwise specified herein, capitalized terms used herein (including the
preamble and the recitals hereto) shall have the meanings assigned to such terms
in the Definitions List attached as Schedule I to the Base Indenture, as such
Definitions List may be amended or modified from time to time in accordance with
the provisions of the Base Indenture (the “Definitions List”); provided, that,
if any such capitalized term is defined in the Base Indenture, but has a
corresponding Segregated Series-specific definition set forth in the related
Segregated Series Supplement, the capitalized term set forth herein shall have
the meaning of the corresponding Segregated Series-specific definition set forth
in the applicable Segregated Series Supplement in all contexts relating to ZVF
Segregated Vehicle Collateral that constitute Series-Specific Collateral for
such Segregated Series.

SECTION 1.2. Interpretation and Construction.

Unless the context of this Agreement otherwise clearly requires, references to
the plural include the singular, to the singular include the plural and to the
part include the whole. The words “hereof”, “herein”, “hereunder” and similar
terms in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding”. Sections and other headings
contained in this Agreement are for reference purposes only and shall not
control or affect the construction of this Agreement or the interpretation
hereof in any respect. Section, subsection and exhibit references are to this
Agreement unless otherwise specified. As used in this Agreement, the masculine,
feminine or neuter gender shall each be deemed to include the others whenever
the context so indicates.

ARTICLE II

COLLATERAL AGENT AS LIENHOLDER

FOR THE SECURED PARTIES

SECTION 2.1. Security Interest.

(a) Grant by ZVF for the benefit of the General Secured Party for the Further
Benefit of Noteholders. As security for the payment of the Note Obligations from
time to time owing by ZVF under the Indenture, ZVF hereby grants, pledges and
assigns to the Collateral Agent for the benefit of the General Secured Party for
the further benefit of the Noteholders a security interest in all right, title
and interest of ZVF in, to and under the following, whether now existing or
hereafter acquired (the “ZVF Vehicle Collateral”):

(i) all ZVF Vehicles and all Certificates of Title with respect thereto;

 

2



--------------------------------------------------------------------------------

(ii) all Manufacturer Programs as they relate to the ZVF Vehicles and all monies
due and to become due in respect of such ZVF Vehicles from the Manufacturers
under or in connection with the Manufacturer Programs (other than Excluded
Payments) whether payable as vehicle repurchase prices, auction prices, auction
sales proceeds, guaranteed depreciation payments, incentive payments in respect
of sales of Program Vehicles outside of the related Manufacturer Programs, fees,
expenses, costs, indemnities, insurance recoveries, damages for breach of the
Manufacturer Programs or otherwise and all rights to compel performance and
otherwise exercise remedies relating to the ZVF Vehicles thereunder and/or such
monies due or to become due with respect thereto;

(iii) the Assignment Agreements as they relate to the ZVF Vehicles, including,
without limitation, all rights, remedies, powers, privileges and claims of ZVF
against any other party under or with respect to the Assignment Agreements as
they relate to such ZVF Vehicles (whether arising pursuant to the terms of the
Assignment Agreements or otherwise available to ZVF at law or in equity), and
the right to enforce any of the Assignment Agreements as they relate to such ZVF
Vehicles and to give or withhold any and all consents, requests, notices,
directions, approvals, extensions or waivers under or with respect to the
Assignment Agreements or the obligations of any party thereunder, in each case
as the same relate to such ZVF Vehicles;

(iv) all sale or other proceeds from the disposition of ZVF Vehicles, including
all monies due in respect of such ZVF Vehicles, whether payable as the purchase
price of such Vehicles, or as related fees, expenses, costs, indemnities,
insurance recoveries, or otherwise;

(v) all payments and claims under insurance policies (whether or not the
Collateral Agent or the General Secured Party is named as the loss payee
thereof) with respect to ZVF Vehicles or any warranty payable by reason of loss
or damage to, or otherwise with respect to, any of such ZVF Vehicles;

(vi) all monies on deposit from time to time in the Collateral Accounts relating
to the ZVF Vehicles including all amounts constituting proceeds from the
disposition of or otherwise arising from, related to or in respect of ZVF
Vehicles and all proceeds thereof; and

(vii) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.

 

3



--------------------------------------------------------------------------------

(b) Grant by ZVF for the Benefit of the Segregated Series Secured Party for the
Further Benefit of the Segregated Noteholders of a Segregated Series. As
security for the payment of the respective obligations in respect of the
Segregated Series Note Obligations from time to time owing by ZVF under the
Indenture with respect to each Segregated Collateral Agency Series, ZVF hereby
grants, pledges and assigns to the Collateral Agent for the benefit of the
applicable Segregated Series Secured Party for the further benefit of the
Segregated Noteholders of such Segregated Series a security interest in all
right, title and interest of ZVF in, to and under the following, whether now
existing or hereafter acquired (with respect to such Segregated Series, the “ZVF
Segregated Series Vehicle Collateral” and the ZVF Segregated Series Vehicle
Collateral with respect to all Segregated Collateral Agency Series, the “ZVF
Segregated Vehicle Collateral”):

(i) all ZVF Segregated Vehicles relating to such Segregated Series and all
Certificates of Title with respect thereto;

(ii) all Manufacturer Programs as they relate to such ZVF Segregated Vehicles
relating to such Segregated Series and all monies due and to become due in
respect of such ZVF Segregated Vehicles from the Manufacturers under or in
connection with the Manufacturer Programs (other than Excluded Payments) whether
payable as vehicle repurchase prices, auction prices, auction sales proceeds,
guaranteed depreciation payments, incentive payments in respect of sales of
Program Vehicles outside of the related Manufacturer Programs, fees, expenses,
costs, indemnities, insurance recoveries, damages for breach of the Manufacturer
Programs or otherwise and all rights to compel performance and otherwise
exercise remedies relating to such ZVF Segregated Vehicles thereunder and/or
such monies due or to become due with respect thereto;

(iii) the Assignment Agreements as they relate to such ZVF Segregated Vehicles
relating to such Segregated Series, including, without limitation, all rights,
remedies, powers, privileges and claims of ZVF against any other party under or
with respect to the Assignment Agreements as they relate to such ZVF Segregated
Vehicles (whether arising pursuant to the terms of the Assignment Agreements or
otherwise available to ZVF at law or in equity), and the right to enforce any of
the Assignment Agreements as they relate to such ZVF Segregated Vehicles and to
give or withhold any and all consents, requests, notices, directions, approvals,
extensions or waivers under or with respect to the Assignment Agreements or the
obligations of any party thereunder, as the same relates to such ZVF Segregated
Vehicles;

(iv) all sale or other proceeds from the disposition of such ZVF Segregated
Vehicles relating to such Segregated Series, including all monies due in respect
of such ZVF Segregated Vehicles, whether payable as the purchase price of such
Vehicles, or as related fees, expenses, costs, indemnities, insurance
recoveries, or otherwise;

 

4



--------------------------------------------------------------------------------

(v) all payments and claims under insurance policies (whether or not the
Collateral Agent or the applicable Segregated Series Secured Party is named as
the loss payee thereof) with respect to such ZVF Segregated Vehicles relating to
such Segregated Series or any warranty payable by reason of loss or damage to,
or otherwise with respect to, any of such ZVF Segregated Vehicles;

(vi) all monies on deposit from time to time in the Collateral Accounts relating
to the ZVF Segregated Vehicles including all amounts constituting proceeds from
the disposition of or otherwise arising from, related to or in respect of such
ZVF Segregated Vehicles relating to such Segregated Series, and all proceeds
thereof; and

(vii) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.

The Grantor and each Secured Party hereby authorize the Collateral Agent to be
named as the first lienholder on the Certificates of Title for the ZVF Vehicles
and the ZVF Segregated Vehicles for each Segregated Collateral Agency Series, in
a representative capacity, as Collateral Agent for the Secured Parties. The
Collateral Agent agrees that all of its right, title and interest in and to the
Vehicle Collateral shall be solely for the respective benefit of the related
Secured Party. For the avoidance of doubt each Segregated Series Secured Party
shall hold all such right, title and interest with respect to a pool of
Series-Specific Collateral solely for the benefit of the applicable Segregated
Collateral Agency Series.

(c) Notwithstanding the assignment and security interest so granted to the
Collateral Agent on behalf of the General Secured Party pursuant to subsection
(a) above, the Grantor shall nevertheless be permitted, subject to the
Collateral Agent’s right (for the avoidance of doubt, subject to Section 5.4(g))
to revoke such permission in the event of an Amortization Event with respect to
any Series of Notes Outstanding, to give all consents, requests, notices,
directions, approvals, extensions or waivers, if any, which are required to be
given in the normal course of business in connection with the ZVF Vehicles or
any Collateral Agreement (which, for the avoidance of doubt, does not include
waivers of default under any of the Collateral Agreements or any Manufacturer
Programs). Notwithstanding the assignment and security interest so granted to
the Collateral Agent on behalf of each Segregated Series Secured Party pursuant
to subsection (b) above, the Grantor shall nevertheless be permitted, subject to
the Collateral Agent’s right (for the avoidance of doubt, subject to
Section 5.4(g)) to revoke such permission relating to the applicable ZVF
Segregated Series Vehicle Collateral with respect to ZVF in the event of an
Amortization Event with respect to the applicable Segregated Series of Notes
Outstanding, to give all consents, requests, notices, directions, approvals,
extensions or waivers, if any, which are required to be given in the normal
course of business in connection with the ZVF Segregated Vehicles included as
ZVF Segregated Series Vehicle Collateral with respect to such Segregated Series
or any collateral agreement (which, for the avoidance of doubt, does not include
waivers of default under any of the Collateral Agreements or any of the
Manufacturer Programs) relating to such Segregated Series.

 

5



--------------------------------------------------------------------------------

(d) The General Secured Party, in its capacity as a secured party on behalf of
the Noteholders, hereby agrees that it shall be entitled to the benefits of this
Agreement only with respect to the ZVF Vehicles and the other ZVF Vehicle
Collateral. The General Secured Party hereby acknowledges that it shall have no
interest in (i) any ZVF Segregated Vehicle, (ii) any funds in a Collateral
Account that are proceeds of any ZVF Segregated Vehicle, (iii) any rights under
any Manufacturer Program with respect to any ZVF Segregated Vehicle or (iv) any
other portion of the ZVF Segregated Vehicle Collateral, in each case regardless
of the time, order, manner or nature of attachment or perfection of security
interests in the ZVF Vehicles or the ZVF Segregated Vehicles (including the
giving of or failure to give any purchase money security interest or other
notice, or the order of filing financing statements), or any provision of the
UCC, the Bankruptcy Code, or other applicable law.

(e) Each Segregated Series Secured Party, in its capacity as secured party on
behalf of the Segregated Noteholders of a particular Segregated Series of Notes,
hereby agrees that it shall be entitled to the benefits of this Agreement only
with respect to the ZVF Segregated Vehicles included as Series-Specific
Collateral with respect to such Segregated Series of Notes and the related ZVF
Segregated Series Vehicle Collateral. The Segregated Series Secured Party for
such Segregated Series of Notes hereby acknowledges that, in such capacity, it
shall have no interest in (i) any ZVF Vehicle or any ZVF Segregated Vehicle not
included as Series-Specific Collateral with respect to such Segregated Series of
Notes, (ii) any funds in a Collateral Account that are proceeds of any ZVF
Vehicle or any ZVF Segregated Vehicle not included as Series-Specific Collateral
with respect to such Segregated Series of Notes, (iii) any rights under any
Manufacturer Program with respect to any ZVF Vehicle or any ZVF Segregated
Vehicle not included as Series-Specific Collateral with respect to such
Segregated Series of Notes, or (iv) any other portion of the ZVF Vehicle
Collateral or the ZVF Segregated Vehicle Collateral not included as ZVF
Segregated Series Vehicle Collateral with respect to such Segregated Series of
Notes, in each case regardless of the time, order, manner or nature of
attachment or perfection of security interests in the ZVF Vehicles or the ZVF
Segregated Vehicles (including the giving of or failure to give any purchase
money security interest or other notice, or the order of filing financing
statements), or any provision of the UCC, the Bankruptcy Code, or other
applicable law.

(f) References herein to “ZVF Segregated Vehicles” shall not include the ZVF
Segregated Vehicles pledged to a collateral agent other than the Collateral
Agent for the benefit of any Segregated Non-Collateral Agency Series unless
expressly stated to the contrary herein.

SECTION 2.2. Designation of Vehicles.

The Servicer shall identify on its computer system all Vehicles subject to the
ZVF Lease as ZVF Vehicles and all Vehicles subject to each Segregated Series
Lease as ZVF Segregated Vehicles (noting the particular Segregated Series Lease
pursuant to which they are leased). The designation of the Vehicles as ZVF
Vehicles and ZVF Segregated Vehicles (including the notation indicating the
particular Segregated Series Lease to which they are leased) on the Servicer’s
computer system shall be considered prima facie evidence of (x) the General
Secured Party’s rights with respect to the ZVF Vehicles and the other ZVF
Vehicle Collateral and (y) each Segregated Series Secured Party’s rights with
respect to the applicable ZVF Segregated Vehicles and the other ZVF Segregated
Series Vehicle Collateral relating to such Segregated Collateral Agency Series.
If at any time a Secured Party reasonably believes that such designation
(including such a notation indicating a particular Segregated Series) by the
Servicer is incorrect, it may dispute (the “disputing Secured Party”) such
designation by delivering a written notice to each of the Servicer and the
Collateral Agent setting forth its claim (a “Reassignment Claim”) as to the
correct designation of a ZVF Vehicle or a ZVF Segregated Vehicle, as the case
may be (each a “redesignation”). The Servicer shall, promptly upon receipt of
such notice, distribute a copy thereof to the Grantor and the Secured Party
designated as the beneficiary of such Vehicle (the “non-disputing Secured
Party”). The non-disputing Secured Party shall, within ten (10) Business Days of
receipt of such notice from the Servicer, notify each of the Servicer and the
Collateral Agent in writing as to whether it consents to the disputing Secured
Party’s redesignation; it being understood that to the extent the consenting
Secured Party is the Trustee, such Secured Party shall be entitled to and fully
protected in relying upon a direction from the Requisite Investors. If the
Servicer and the Collateral Agent receive written notice from the non-disputing
Secured Party consenting to the disputing Secured Party’s redesignation within
the period set forth above, the Servicer shall promptly effect such
redesignation on its computer system.

 

6



--------------------------------------------------------------------------------

SECTION 2.3. Servicer’s Fleet Reports.

(a) On or prior to each Determination Date, the Servicer shall furnish or cause
to be furnished to the Collateral Agent a report (which may be on diskette or
other electronic medium reasonably acceptable to the Collateral Agent)
substantially in the form of Exhibit A (each such report, a “Fleet Report”),
(i) identifying the ZVF Vehicles and the ZVF Segregated Vehicles (and the
particular Segregated Series Lease pursuant to which such ZVF Segregated
Vehicles is leased) as of the last day of the Related Month, (ii) listing each
such Vehicle by the VIN with respect to such Vehicle, (iii) identifying the date
of the original purchase of each such Vehicle, (iv) identifying whether each
such Vehicle is a Program Vehicle or a Non-Program Vehicle, (v) showing, as of
the last day of the Related Month, the Capitalized Cost, the Third Party Market
Value and the Net Book Value of each such Vehicle, (vi) identifying the state in
which each such Vehicle is titled, (vii) providing a list of all locations in
which the Certificates of Title for the ZVF Vehicles and the ZVF Segregated
Vehicles are held by the Servicer or Servicer’s Agents as of such date,
(viii) providing the name and address of all Servicer’s Agents as of such date
and (ix) providing on a confidential basis (A) the actual mileage of each such
Vehicle as of its last check-in and (B) the date of the last check-in of each
such Vehicle, (C) if the Vehicle is a Program Vehicle or a Segregated Program
Vehicle, the total mileage per the related Manufacturer Program, (D) the Minimum
Term specified in each Manufacturer Program and (E) the Maximum Term specified
in each Manufacturer Program.

(b) The Collateral Agent shall make the most recent Fleet Report available for
inspection by any Secured Party at the Corporate Trust Office, during normal
business hours, upon such Secured Party’s prior written request.

(c) On each Business Day commencing on the Initial Closing Date, the Servicer
shall prepare and maintain a report identifying the ZVF Vehicles and ZVF
Segregated Vehicles (specifying the particular Segregated Series Lease pursuant
to which such ZVF Segregated Vehicle is leased), and the other vehicles owned by
Zipcar separately by the VIN with respect to each such vehicle as of the close
of business on the immediately preceding Business Day, and shall deliver such
report to ZVF upon its request.

 

7



--------------------------------------------------------------------------------

(d) For so long as a Liquidation Event of Default or a Limited Liquidation Event
of Default has occurred and is continuing, the Servicer shall furnish or cause
to be furnished to ZVF on a weekly basis a report (which may be on diskette or
other electronic medium) that contains the data set forth in a Fleet Report, but
determined on a weekly basis, and ZVF shall furnish or cause to be furnished to
each General Secured Party such weekly Fleet Report, and so long as a
Liquidation Event of Default (as defined in the applicable Segregated Series
Supplement) or a Limited Liquidation Event of Default (as defined in the
applicable Segregated Series Supplement) has occurred and is continuing with
respect to any Segregated Series of Notes, the Servicer shall furnish or cause
to be furnished to ZVF on a weekly basis a report (which may be on diskette or
other electronic medium) that contains the data set forth in a Fleet Report, but
determined on a weekly basis, and ZVF shall furnish or cause to be furnished to
the Segregated Series Secured Party for such Series such weekly Fleet Report.

(e) The Collateral Agent shall be entitled to request from the Servicer, with 10
Business Days, prior written notice, a fully-uploadable list of Vehicles
indicating whether any Vehicle is a ZVF Segregated Vehicle (and, if such Vehicle
is a ZVF Segregated Vehicle, to which Segregated Series such ZVF Segregated
Vehicle relates) or a ZVF Vehicle.

SECTION 2.4. Collateral Accounts.

(a) The Collateral Agent shall establish and maintain for the benefit of the
Secured Parties one or more accounts, as “Deposit Accounts” under and as defined
in Section 9-102(a)(29) of the New York UCC (each a “Collateral Account”), each
in the name of the Collateral Agent that shall be administered and operated as
provided in this Agreement, bearing a designation clearly indicating that the
funds deposited therein are held for the respective benefit of the respective
Secured Parties as their interests may appear. Each Collateral Account shall be
maintained (i) with a Qualified Institution or (ii) as a segregated trust
account with a Qualified Trust Institution. If any Collateral Account is not
maintained in accordance with the previous sentence, then within ten
(10) Business Days of obtaining knowledge of such fact, the Collateral Agent
shall establish a new Collateral Account which complies with such sentence and
transfer into the new Collateral Account all funds from the non-qualifying
Collateral Account. Initially, each Collateral Account will be established with
the Collateral Agent. Notwithstanding any contrary provision that may be
contained in any Related Document, the provisions contained in this Agreement
relating to the Collateral Accounts and to the flow of funds into and out of the
Collateral Accounts are consented to by the parties hereto (in accordance with
Section 6.1 hereof) and shall control.

(b) The Servicer and the Grantor shall cause:

(i) all amounts due from Manufacturers and their related auction dealers under
their Manufacturer Programs with respect to the Vehicles, other than Excluded
Payments, to be deposited directly into a Collateral Account by the
Manufacturers or the related auction dealers;

(ii) all amounts representing the proceeds from sales of ZVF Vehicles or ZVF
Segregated Vehicles to third parties, other than the Manufacturers or their
related auction dealers, to be deposited directly into a Collateral Account and,
to the extent that any such amounts are received by the Servicer, to be
deposited into a Collateral Account within two Business Days of such receipt;

 

8



--------------------------------------------------------------------------------

(iii) all insurance proceeds and warranty payments in respect of ZVF Vehicles or
ZVF Segregated Vehicles to be deposited directly into a Collateral Account and,
to the extent that any such insurance proceeds or warranty payments are received
by the Servicer, to be deposited into a Collateral Account within two Business
Days of such receipt; provided, however, that unless an Amortization Event or
Specified Potential Amortization Event with respect to any Series of Notes has
occurred and is continuing, insurance proceeds and warranty payments with
respect to the ZVF Vehicles shall not be required to be deposited in a
Collateral Account; provided, further, however, that unless an Amortization
Event with respect to a Segregated Collateral Agency Series Outstanding has
occurred and is continuing, insurance proceeds and warranty payments with
respect to the ZVF Segregated Vehicles relating to such Segregated Series shall
not be required to be deposited into a Collateral Account; and

(iv) all other Proceeds from the sale (other than a sale to Zipcar under
Section 2.4 of the ZVF Lease) of the Vehicle Collateral, to be deposited
directly into the applicable Collateral Account and, to the extent that any such
Proceeds are received by the Servicer, to be deposited into a Collateral Account
within two Business Days of such receipt.

In addition, if the Grantor receives any Proceeds of the Vehicle Collateral
directly, it shall deposit such Proceeds into a Collateral Account within two
Business Days of receipt. Notwithstanding the foregoing, if the Servicer
receives any amount pursuant to clause (i) or (ii) of this Section 2.4(b) and
determines that such amount is Proceeds of the ZVF Collateral, Proceeds of the
ZVF Segregated Collateral or Proceeds with respect to the other vehicles owned
by Zipcar before it is obligated to deposit such amount into a Collateral
Account in accordance with this Section 2.4(b), the Servicer shall deposit such
amount directly into the Collection Account if it is Proceeds of the ZVF Vehicle
Collateral, deposit such amount directly into the collection account specified
in the Segregated Series Supplement for the applicable Segregated Series of
Notes if it is Proceeds of any ZVF Segregated Series Vehicle Collateral and
deposit such amount into an account specified by Zipcar if it is Proceeds of
other vehicles owned by Zipcar.

(c) The Collateral Agent shall promptly notify the Servicer when funds are
deposited in any Collateral Account or, in lieu thereof, the Collateral Agent
may grant the Servicer online access in “read-only” format to view balances,
deposits and activity relating to the Collateral Account. Promptly after the
deposit of any funds into a Collateral Account, but in no event more than three
Business Days thereafter, the Servicer shall instruct the Collateral Agent in
writing as to (i) the amount thereof which represents Proceeds of the ZVF
Vehicle Collateral and (ii) the amount thereof which represents Proceeds of ZVF
Segregated Series Vehicle Collateral with respect to each Segregated Series. The
Collateral Agent shall pursuant to and promptly after receipt of instructions
from the Servicer, withdraw from the applicable Collateral Account and deposit
in the Collection Account all amounts representing Proceeds of the ZVF
Collateral and withdraw from the applicable Collateral Account and deposit in
the appropriate collection account relating to the applicable Segregated Series
all amounts representing Proceeds of any ZVF Segregated Series Vehicle
Collateral.

 

9



--------------------------------------------------------------------------------

(d) If at any time the Servicer or any Secured Party shall receive any funds
with respect to which it has knowledge that it is not entitled pursuant to the
provisions of this Agreement, the Servicer or such Secured Party shall so advise
the other parties hereto in writing (upon which written advice the Collateral
Agent may conclusively rely) and the Servicer or such Secured Party, as the case
may be, shall forthwith take reasonable steps to ensure that such funds are
remitted to the Person so entitled thereto or as such Person directs or as
otherwise provided in the Related Documents.

SECTION 2.5. Certificates of Title.

(a) The Servicer or its designated agents (each such agent that agrees to
perform services subject to the applicable terms hereof and of the other Related
Documents and that is consented to by the Issuer, the “Servicer’s Agent”) on
behalf of the Servicer shall hold all of the Certificates of Title for the ZVF
Vehicles and the ZVF Segregated Vehicles in the Servicer’s capacity as agent of,
and custodian for, the Collateral Agent. The Servicer or the Servicer’s Agents
on behalf of the Servicer shall (i) hold all such Certificates of Title, under
lock and key, in a safe fireproof location at one or more of the offices
specified in each Fleet Report delivered by the Servicer pursuant to
Section 2.3, and (ii) not release or surrender any such Certificate of Title
other than Certificates of Title as to which the security interest of the
Collateral Agent has been released in accordance with Section 2.6 of this
Agreement; provided, however that the Servicer or the Servicer’s Agents, on
behalf of and at the direction of the Servicer, may deliver the Certificate of
Title for any ZVF Vehicle or ZVF Segregated Vehicle sold or otherwise disposed
of in accordance with the Related Documents to the purchaser thereof, together
with any documentation necessary to effect the removal of the notation of the
Lien of this Agreement on such Certificate of Title upon the release of the lien
of such ZVF Vehicle or ZVF Segregated Vehicle, as the case may be, in accordance
with Section 2.6. The Servicer shall cause the Certificates of Title with
respect to each ZVF Vehicle and ZVF Segregated Vehicle to show ZVF as the
registered owner of such Vehicle, and the Collateral Agent, as agent, as the
first lienholder, at the address of one of the offices of the Servicer referred
to in the preceding sentence. The Servicer shall pay any compensation payable to
a Servicer’s Agent from its own funds. Notwithstanding any delegation of duties
to a Servicer’s Agent hereunder, the Servicer shall not be relieved of its
liability and responsibility with respect to such duties. The Servicer shall
notify the Rating Agencies, if any, in writing at least thirty (30) days prior
to the replacement of an existing Servicer’s Agent or the designation of any new
Servicer’s Agent.

(b) The Collateral Agent hereby grants to the Servicer a power of attorney to
take any and all actions, in the name of the Collateral Agent, (i) to note the
Collateral Agent as the holder of a first lien on the Certificates of Title for
the ZVF Vehicles and the ZVF Segregated Vehicles, and/or otherwise ensure that
the first Lien shown on any and all Certificates of Title for the ZVF Vehicles
and the ZVF Segregated Vehicles is in the name of the Collateral Agent and
(ii) to release the Collateral Agent’s Lien on any Certificate of Title in
connection with the release of the related Vehicle from the Lien of this
Agreement in accordance with Section 2.6. Nothing in this Agreement shall be
construed as authorization from the Collateral Agent to the Servicer to release
any Lien on the Certificates of Title for the ZVF Vehicles and the ZVF
Segregated Vehicles except upon compliance with this Agreement. To further
evidence the power of attorney referred to in this Section 2.5(b), the
Collateral Agent agrees that upon request of the Servicer it will execute a
separate power of attorney in respect of the ZVF Vehicles or the ZVF Segregated
Vehicles pledged for the benefit of each Segregated Series substantially in the
form of Exhibit B. In no event shall the Collateral Agent or the Trustee have
any responsibility for or liability in connection with any action taken pursuant
to the Power of Attorney.

 

10



--------------------------------------------------------------------------------

If, notwithstanding the grant of the Power of Attorney, the Collateral Agent or
Trustee is requested to execute a document to evidence a release of Lien of
Certificate of Title, the Collateral Agent and/or the Trustee shall be entitled
to receive a Company Order authorizing it to execute such release, together with
an Officer’s Certificate stating that such release is permitted by the Related
Documents. If, after a Liquidation Event of Default, ZVF has not provided such a
Company Order or the Collateral Agent is not otherwise acting at the direction
of the Servicer in accordance with Section 2.5(c), within a reasonable time
after a request for a Company Order, the Collateral Agent and/or the Trustee may
seek a general direction from the Requisite Investors directing it to execute
any documents evidencing a release of Liens of Certificates of Title on which
direction the Collateral Agent and/or the Trustee shall be entitled to rely.

(c) After the occurrence and during the continuance of an Amortization Event
with respect to any Series of Notes Outstanding, the General Secured Party may
cause the Collateral Agent to terminate the power of attorney in respect of the
ZVF Vehicles referred to in Section 2.5(b) (including the related power granted
under Section 2.5(b)) by giving written notice to such effect to the Servicer
and the Collateral Agent. After the occurrence and during the continuance of an
Amortization Event with respect to a Segregated Collateral Agency Series, the
applicable Segregated Series Secured Party may cause the Collateral Agent to
terminate the power of attorney in respect of the ZVF Segregated Vehicles
pledged for the benefit of such Segregated Series referred to in Section 2.5(b)
(including the related power granted under Section 2.5(b)) by giving written
notice to such effect to the Servicer and the Collateral Agent. The Servicer
agrees that upon receipt of any such notice such power of attorney shall
automatically terminate by giving written notice to such effect to the Servicer.
After any such termination, the Collateral Agent will follow the written
direction of the Servicer to release liens on ZVF Vehicles or ZVF Segregated
Vehicles, as applicable, unless a contrary written direction is received from
the applicable Secured Party.

SECTION 2.6. Release of Collateral.

(a) With respect to any ZVF Vehicle, from and after the earliest of (i) in the
case of a Program Vehicle subject to a Repurchase Program returned to the
related Manufacturer pursuant to such Repurchase Program, the Turnback Date for
such Program Vehicle, (ii) in the case of a Program Vehicle subject to a
Guaranteed Depreciation Program sold pursuant to such Guaranteed Depreciation
Program, the date of sale of such Program Vehicle by an auction dealer to a
third party, (iii) in the case of a Non-Program Vehicle (other than a
Non-Program Vehicle that is subject to disposition in accordance with the
preceding clauses (i) or (ii)), the date of the deposit of the Disposition
Proceeds of such Non-Program Vehicle by or on behalf of ZVF into the Collection
Account and (iv) in the case of a Casualty, the date the related Casualty
Payment is deposited into the Collection Account, such ZVF Vehicle and the
related Certificate of Title shall automatically be released from the Lien of
this Agreement.

 

11



--------------------------------------------------------------------------------

(b) With respect to any ZVF Segregated Vehicle, from and after the earliest of
(i) in the case of a Segregated Program Vehicle subject to a Repurchase Program,
the Turnback Date for such Segregated Program Vehicle, (ii) in the case of a
Segregated Program Vehicle subject to a Guaranteed Depreciation Program, the
date of sale of such Segregated Program Vehicle by an auction dealer to a third
party, (iii) in the case of a Segregated Non-Program Vehicle, the date of the
deposit of the disposition proceeds of such Segregated Non-Program Vehicle by or
on behalf of ZVF into the collection account established pursuant to the related
Segregated Series Supplement and (iv) in the case of a casualty, the date the
related payment is deposited into the collection account established pursuant to
the related Segregated Series Supplement, such ZVF Segregated Vehicle and the
related Certificate of Title shall automatically be released from the Lien of
this Agreement.

(c) A third party who buys a Vehicle from ZVF in the ordinary course of business
shall take such Vehicle free of any Lien created pursuant to this Agreement.

(d) On each Determination Date, the Servicer will provide the Collateral Agent
and each Secured Party with a list of ZVF Vehicles and ZVF Segregated Vehicles
as to which the Lien of the Collateral Agent has been released during the
Related Month.

(e) In connection with any release permitted under this Section 2.6, the
Collateral Agent and each Secured Party agrees to execute such further
documents, if any, as may be reasonably requested by the Servicer to effect such
release; provided, that any such party has received a Company Order authorizing
it to execute such release, together with an Officer’s Certificate stating that
such release is permitted by the Related Documents.

ARTICLE III

THE SERVICER

SECTION 3.1. Acceptance of Appointment.

The Collateral Agent and each Secured Party hereby appoints Zipcar, and Zipcar
hereby agrees to act, as the initial Servicer under this Agreement. The
appointment of the initial Servicer hereunder is deemed to be an appointment
with due care.

 

12



--------------------------------------------------------------------------------

SECTION 3.2. Servicer Functions.

The Servicer shall service and administer the Vehicles in accordance with the
terms of this Agreement and the ZVF Lease or Segregated Series Lease, as
applicable, and without limitation of the foregoing, the Servicer shall:
(i) cause the Collateral Agent to be shown as the first lienholder on all
Certificates of Title for the ZVF Vehicles and the ZVF Segregated Vehicles with
respect to a Segregated Collateral Agency Series in accordance with Section 2.5,
(ii) designate Vehicles subject to the ZVF Lease as ZVF Vehicles and Vehicles
subject to a Segregated Series Lease with respect to a Segregated Collateral
Agency Series as ZVF Segregated Vehicles (noting the particular Segregated
Series to which they are leased) on its computer system in accordance with
Section 2.2, (iii) collect all amounts due and owing to the Grantor by the
Manufacturers under the Manufacturer Programs in respect of the ZVF Vehicles and
ZVF Segregated Vehicles and commence enforcement proceedings with respect to
such Manufacturer Programs, (iv) collect all other amounts due and owing to the
Grantor in respect of such Vehicles and the other Vehicle Collateral, (v) direct
payments due under the Manufacturer Programs with respect to the ZVF Vehicles
and ZVF Segregated Vehicles to be deposited directly into a Collateral Account
by the Manufacturers and related auction dealers in accordance with
Section 2.4(b), (vi) deposit all sale proceeds from sales of ZVF Vehicles and
ZVF Segregated Vehicles to third parties (other than under any related
Manufacturer Program) and insurance proceeds and warranty payments in respect of
such Vehicles received directly by the Servicer into a Collateral Account within
two Business Days of receipt by the Servicer in accordance with Section 2.4(b),
(vii) turn in the ZVF Vehicles and the ZVF Segregated Vehicles covered by
Manufacturer Programs to the relevant Manufacturer within the applicable
Repurchase Period in accordance with the Leases or the Segregated Series Leases,
as applicable, and comply with all of Zipcar’s obligations under the
Manufacturer Programs, (viii) furnish the Servicer’s Fleet Report as provided in
Section 2.3, (ix) instruct the Collateral Agent in writing to make
distributions, withdrawals and payments from the Collateral Accounts in
accordance with Section 2.4 and (x) otherwise administer and service the ZVF
Vehicles and ZVF Segregated Vehicles in accordance with the Related Documents.
The Servicer shall have full power and authority, acting alone or through any
party properly designated by it hereunder to do any and all things in connection
with its servicing and administration duties which it may deem necessary or
desirable to accomplish such servicing and administration duties and which does
not materially adversely affect the interests of any Secured Party unless
otherwise prohibited by the Related Documents.

SECTION 3.3. The Servicer Not to Resign.

Without the prior written consent of the Collateral Agent and each of the
Secured Parties, the Servicer shall not resign from the obligations and duties
imposed on it hereunder.

SECTION 3.4. Servicing Rights of Collateral Agent.

(a) If the Servicer shall fail to perform any of its obligations hereunder,
which failure adversely affects one or more of the Secured Parties, or a
Servicer Default has occurred and is continuing, the Collateral Agent, at the
direction and at the expense of each Secured Party so adversely affected
thereby, shall take such action or cause such action to be taken, to perform
such obligations as shall be so directed by such Secured Party, whereupon the
Collateral Agent shall have full right and authority to take or cause to be
taken such action so directed.

(b) In the event that the Collateral Agent is directed to take any action with
respect to the ZVF Vehicles or the ZVF Segregated Vehicles or perform any
obligation of the Servicer pursuant to Section 3.4 of this Agreement, the
Servicer shall fully cooperate with the Collateral Agent in any manner requested
by the Collateral Agent or the applicable Secured Party in order to assist the
Collateral Agent in taking any such action or performing any such duty.

 

13



--------------------------------------------------------------------------------

SECTION 3.5. Incumbency Certificate.

With the delivery of this Agreement and from time to time thereafter, the
Grantor and the Servicer shall furnish to the Collateral Agent a certificate
(each, an “Incumbency Certificate”) certifying as to the incumbency and specimen
signatures of each of their respective Authorized Officers. Until the Collateral
Agent receives a subsequent Incumbency Certificate, the Collateral Agent shall
be entitled to rely on the last such Incumbency Certificate delivered to it for
purposes of determining the Authorized Officers.

SECTION 3.6. Effective Period and Termination.

The Servicer’s appointment hereunder shall become effective on the date hereof
and shall continue in full force and effect until terminated pursuant to this
Section 3.6 or until this Agreement shall be terminated. Upon the occurrence of
a Servicer Default, ZVF or the Trustee may, in accordance with the provisions of
Section 16.7 of the ZVF Lease and Section 8.7(c) of the Base Indenture,
terminate the Servicer and appoint a successor Servicer in respect of the ZVF
Vehicles; provided that no such termination shall become effective until a
successor Servicer with respect to the ZVF Vehicles has been appointed and such
successor Servicer has agreed in writing to assume the duties of the Servicer
with respect to the ZVF Vehicle hereunder and under the other Related Documents.
The parties hereto agree that the delivery by the Trustee and the Collateral
Agent of a Fiserv Action Notice (as such term is defined in the Back-Up
Disposition Agreement) in accordance with the terms of the Back-Up Disposition
Agreement shall constitute a termination of the Servicer and an appointment of
the Back-Up Disposition Agent (as such term is defined in the Back-Up
Disposition Agent Agreement) as a successor Servicer in accordance with the
terms of this Agreement, the ZVF Lease and the Indenture, for which no consent
of the Trustee shall be required. As soon as practicable after any termination
of such appointment, the Servicer shall, at its expense, deliver all documents
and records relating to the ZVF Vehicle Collateral, including, without
limitation, the most recent Fleet Report, to such successor Servicer and to the
General Secured Party or the General Secured Party’s agent at such place or
places as the General Secured Party may reasonably designate. If all of the
rights and obligations of Zipcar as Servicer under any Segregated Series Lease
relating to a Segregated Collateral Agency Series shall have been terminated
under the applicable section of such Segregated Series Lease, the appointment of
Zipcar as Servicer in respect of the ZVF Segregated Vehicles relating to such
Segregated Series hereunder may be terminated by the applicable Segregated
Series Secured Party in the same manner as the Segregated Series Secured Party
may terminate the rights and obligations of the Servicer under the applicable
section of such Segregated Series Lease. As soon as practicable after any
termination of such appointment, the Servicer shall, at its expense, deliver all
documents and records relating to the related ZVF Segregated Series Vehicle
Collateral, including, without limitation, the most recent Fleet Report, to the
applicable Segregated Series Secured Party or the Segregated Series Secured
Party’s agent at such place or places as the applicable Segregated Series
Secured Party may reasonably designate.

 

14



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

SECTION 4.1. Representations and Warranties of the Grantor.

The Grantor represents and warrants to the Collateral Agent and each Secured
Party as follows as of the Restatement Effective Date and each Series Closing
Date:

(a) The execution, delivery and performance by the Grantor of this Agreement
(i) is within the Grantor’s limited liability company powers and has been duly
authorized by all necessary limited liability company action, (ii) requires no
action by or in respect of, or filing with, any Governmental Authority which has
not been obtained and (iii) does not contravene, or constitute a default under,
any Requirements of Law with respect to the Grantor or any Contractual
Obligation with respect to the Grantor or result in the creation or imposition
of any Lien on any property of the Grantor, except for Liens created by this
Agreement. This Agreement has been executed and delivered by a duly authorized
officer of the Grantor.

(b) No consent, action by or in respect of, approval or other authorization of,
or registration, declaration or filing with, any Governmental Authority or other
Person is required for the valid execution and delivery by the Grantor of this
Agreement or for the performance of any of the Grantor’s obligations hereunder
other than such consents, approvals, authorizations, registrations, declarations
or filings as shall have been obtained by ZVF prior to the Restatement Effective
Date.

(c) This Agreement is a legal, valid and binding obligation of the Grantor
enforceable against the Grantor in accordance with its terms (except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally or by general equitable principles, whether considered in a proceeding
at law or in equity and by an implied covenant of good faith and fair dealing).

(d) The Grantor owns and has good and marketable title to the Vehicle
Collateral, free and clear of all Liens other than Permitted Liens. This
Agreement constitutes a valid and continuing Lien on the Vehicle Collateral in
favor of the Collateral Agent on behalf of the applicable Secured Party, which
Lien has been perfected and is prior to all other Liens (other than Permitted
Liens) and is enforceable as such as against creditors of and purchasers from
the Grantor in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws affecting creditors’ rights generally or by
general equitable principles, whether considered in a proceeding at law or in
equity and by an implied covenant of good faith and fair dealing.

(e) Other than the security interest granted to the Collateral Agent hereunder,
the Grantor has not pledged, assigned, sold or granted a security interest in
the Vehicle Collateral. All action necessary to protect and perfect the
Collateral Agent’s security interest in the Vehicle Collateral has been duly and
effectively taken. No security agreement, financing statement, equivalent
security or lien instrument or continuation statement listing the Grantor as
debtor covering all or any part of the Vehicle Collateral is on file or of
record in any jurisdiction, except such as may have been filed, recorded or made
by the Grantor in favor of the Collateral Agent in connection with this
Agreement or the Trustee in connection with the Indenture, and the Grantor has
not authorized any such filing.

 

15



--------------------------------------------------------------------------------

(f) Its legal name is on the signature pages hereto and its location within the
meaning of Section 9-307 of the applicable UCC is the State of Delaware. It will
not change its name or the jurisdiction of its organization without 45 days
prior written notice to the Collateral Agent.

SECTION 4.2. Representations and Warranties of the Servicer.

The Servicer represents and warrants to the Collateral Agent and each Secured
Party as follows as of the Restatement Effective Date and each Series Closing
Date:

(a) This Agreement has been duly authorized, executed and delivered on behalf of
the Servicer and, assuming due authorization, execution and delivery by the
other parties hereto, is a valid and legally binding obligation of the Servicer,
enforceable against the Servicer in accordance with its terms (except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally or by general equitable principles, whether considered in a proceeding
at law or in equity and by an implied covenant of good faith and fair dealing).

(b) The execution, delivery and performance by the Servicer of this Agreement
will not conflict with or result in a breach of any of the terms or provisions
of, or constitute a default under, or result in the creation or imposition of
any Lien, charge or encumbrance upon any of the property or assets of the
Servicer pursuant to the terms of any indenture, mortgage, deed of trust, loan
agreement, guarantee, lease financing agreement or other similar agreement or
instrument under which the Servicer is a debtor or guarantor (except to the
extent that such conflict, breach, creation or imposition is not reasonably
likely to result in a Material Adverse Effect) nor will such action result in a
violation of any provision of applicable law or regulation (except to the extent
that such violation is not reasonably likely to result in a Material Adverse
Effect) or of the provisions of the Certificate of Incorporation or the By-Laws
of the Servicer.

(c) There is no consent, approval, authorization, order, registration or
qualification of or with any Governmental Authority having jurisdiction over the
Servicer which is required for the execution, delivery and performance of this
Agreement (except to the extent that the failure to obtain such consent,
approval, authorization, order, registration or qualification is not reasonably
likely to result in a Material Adverse Effect).

SECTION 4.3. Covenants of Grantor.

The Grantor hereby agrees that:

(a) It shall take all action necessary to maintain and to perfect the Collateral
Agent’s security interest on behalf of the related Secured Party in the
applicable Vehicle Collateral in which it has an interest now in existence and
hereafter acquired or created, including, without limitation, the filing of any
financing or continuation statements under the UCC in effect in any jurisdiction
with respect to the liens and security interests granted hereunder.

 

16



--------------------------------------------------------------------------------

(b) At any time and from time to time, upon the written request of the
Collateral Agent, and at its sole expense, it will promptly and duly execute and
deliver any and all such further instruments and documents and take such further
action as the Collateral Agent may reasonably deem desirable in obtaining the
full benefits of this Collateral Agreement and of the rights and powers herein
granted, including, without limitation, the filing of any financing or
continuation statements under the UCC in effect in any jurisdiction with respect
to the liens and security interests granted hereby. It also hereby authorizes
the Collateral Agent to file any such financing or continuation statement, at
its expense. If any amount payable under or in connection with any of the
Vehicle Collateral shall be or become evidenced by any promissory note, chattel
paper or other instrument, such note, chattel paper or instrument shall be
deemed to be held in trust and promptly pledged to the Collateral Agent
hereunder, and shall, subject to the rights of any Person in whose favor a prior
Lien has been perfected, be duly endorsed in a manner satisfactory to the
Collateral Agent and delivered to the Collateral Agent promptly.

(c) It shall warrant and defend the Collateral Agent’s right, title and interest
in and to the Vehicle Collateral and the Proceeds thereof, for the benefit of
the related Secured Party against the claims and demands of all Persons
whomsoever.

ARTICLE V

THE COLLATERAL AGENT

SECTION 5.1. Appointment.

(a) Each Secured Party, by its execution of this Agreement, appoints the
Collateral Agent as its agent under and for purposes of this Agreement. Each
Secured Party authorizes the Collateral Agent to act on behalf of such Secured
Party under this Agreement and, in the absence of other written instructions
from a Secured Party with respect to the portion of the Vehicle Collateral
securing such Secured Party (its “Related Vehicle Collateral”) as may be
received from time to time by the Collateral Agent (with respect to which the
Collateral Agent agrees that it will comply) to exercise such powers hereunder
as are specifically delegated to or required of the Collateral Agent by the
terms hereof and to exercise such powers as are provided to each Secured Party
with respect to its Related Vehicle Collateral under the Related Documents and
with such powers as may be reasonably incidental thereto. The Collateral Agent
is hereby irrevocably appointed the true and lawful attorney-in-fact of each of
the Secured Parties, in its name and stead, for such purposes as are necessary
or desirable to effectuate the provisions of this Agreement, including, without
limitation, in exercising remedies upon or otherwise dealing with the Vehicle
Collateral. Each such power of attorney is irrevocable and coupled with an
interest.

 

17



--------------------------------------------------------------------------------

(b) If any Secured Party represents in writing to the Collateral Agent that it
has the right to act with respect to its Related Vehicle Collateral pursuant to
the Related Documents, the Collateral Agent may conclusively rely upon such
representation and shall exercise any and all rights, remedies, powers and
privileges available to such Secured Party with respect to its Related Vehicle
Collateral to the extent and in the manner directed by such Secured Party, at
the expense of the Grantor and subject to the other provisions of this Agreement
(including without limitation Section 5.4(g)), as permitted under the Related
Documents, including, without limitation, the transmission of notices of
default, repossession of Vehicles, and the institution of legal or
administrative actions or proceedings; provided that in no event shall the
Collateral Agent be required to act at such direction without receiving
indemnity or security satisfactory to it in connection with such direction. Each
of the Grantor and the Secured Parties agrees that the Collateral Agent may
exercise such rights, remedies, powers and privileges in lieu of a Secured Party
in accordance with the preceding sentence.

SECTION 5.2. Representations.

The Collateral Agent hereby represents and warrants that (i) it is a New York
banking corporation, duly organized, validly existing and in good standing under
the laws of the State of New York and it has all requisite power and authority
to enter into and perform its obligations under this Agreement and (ii) the
execution, delivery and performance by it of this Agreement have been duly
authorized by all necessary corporate action on its part, and this Agreement is
the legal, valid and binding obligation of the Collateral Agent, enforceable
against it in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally and by the application of equitable
principles.

SECTION 5.3. Exculpatory Provisions.

The Collateral Agent makes no representations as to the value or condition of
the Vehicle Collateral or any part thereof, as to the status or designation of
any Vehicle as a ZVF Vehicle or a ZVF Segregated Vehicle pursuant to
Section 2.2, as to the title of the Grantor thereto, as to the protection
afforded by this Agreement, as to any statements, representations or warranties
made by any Person (other than itself) in or in connection with this Agreement
or any Related Document, as to the validity, execution (except its own
execution), enforceability (except enforceability against itself), priority,
perfection, legality or sufficiency of this Agreement or any Related Document or
any documents or instruments referred to therein, or the sufficiency or
effectiveness or perfection or priority of any Lien on any collateral described
in this Agreement, or as to the validity or collectibility of any obligation
contemplated by this Agreement, and the Collateral Agent shall incur no
liability or responsibility in respect of any such matters. The Collateral Agent
shall not be responsible for insuring the Vehicle Collateral or for the payment
of taxes, charges, assessments or Liens upon the Vehicle Collateral or for
filing any financing or continuation statements or recording any documents or
instruments in any public office at any time or otherwise perfecting or
maintaining the perfection of its security interest in the Vehicle Collateral
purported to be granted hereby or otherwise as to the maintenance of the Vehicle
Collateral.

SECTION 5.4. Limitations on Duties of the Collateral Agent.

(a) The Collateral Agent undertakes to perform only the duties expressly set
forth herein and no implied duties shall be read into this Agreement. Nothing
herein shall be deemed to constitute the Collateral Agent a trustee or fiduciary
for any Secured Party.

 

18



--------------------------------------------------------------------------------

(b) The Collateral Agent may exercise the rights and powers granted to it by
this Agreement, together with such powers as are reasonably incidental thereto,
but only pursuant to the terms of this Agreement.

(c) The Collateral Agent’s duty of care shall be solely to deal with the Vehicle
Collateral as it would deal with property of its own, the Collateral Agent shall
not be liable for any error of judgment made in good faith by an officer
thereof, or for any action taken or omitted to be taken by it in accordance with
this Agreement, except to the extent caused by the gross negligence or willful
misconduct of the Collateral Agent.

(d) The Collateral Agent shall have no authority to grant, convey or assign the
Certificates of Title or change the notation of a security interest thereon or
deal with the Certificates of Title in any way except as expressly provided
herein.

(e) The Collateral Agent shall have no liability or responsibility for (i) any
release of Vehicle Collateral by the Servicer pursuant to Section 2.6 or
(ii) any act of the Servicer taken in its own name or the name of the Collateral
Agent.

(f) The Collateral Agent shall have no duty to calculate, compute or verify, and
shall not be held in any manner responsible for the content of the Servicer’s
Fleet Report, except to confirm that the certificate filed therewith conforms to
the form of Exhibit A.

(g) Except as required by the specific terms of this Agreement, the Collateral
Agent shall not be required to exercise any discretion and shall have no duty to
exercise or to refrain from exercising any right, power, remedy or privilege
granted to it hereby, or to take any affirmative action or refrain from taking
any affirmative action hereunder, including with respect to the identification
of funds referred to herein or the application thereof, unless directed to do so
by the Secured Party specified herein as being entitled to direct the Collateral
Agent hereunder or, as provided herein, the Servicer (and shall be fully
protected in acting or refraining from acting pursuant to or in accordance with
such directions, which shall be binding on each of the Secured Parties).
Notwithstanding anything herein to the contrary, the Collateral Agent shall not
be required to take any action (a) that in its reasonable opinion is or may be
contrary to law or to the terms of this Agreement, any Related Document or any
other agreement or instrument relating to the Vehicle Collateral, or (b) which
might or would in its reasonable opinion subject it or any of its directors,
officers, employees or agents to personal or financial liability unless it is
indemnified hereunder to its satisfaction (and if any indemnity should become,
in the reasonable determination of the Collateral Agent, inadequate, the
Collateral Agent may call for additional indemnity and cease to act until such
additional indemnity is given).

(h) The Collateral Agent may, in its sole discretion, retain counsel,
independent accountants and other experts selected by it and may act in reliance
upon the advice of such counsel, independent accountants and other experts
concerning all matters pertaining to the agencies hereby created and its duties
hereunder, and shall be held harmless and shall not be liable for any action
taken or omitted to be taken by it in good faith in reliance upon or in
accordance with the statements and advice of such counsel (or counsel to Zipcar
or the Grantor), accountants and other experts.

 

19



--------------------------------------------------------------------------------

(i) In the event that the Collateral Agent receives conflicting instructions
delivered in accordance with this Agreement, the Collateral Agent shall have the
right to seek instructions concerning its duties and actions under this
Agreement from any court of competent jurisdiction. If the Collateral Agent
receives unclear or conflicting instructions, it shall be entitled to refrain
from taking action until clear or non-conflicting instructions are received, but
shall inform the instructing party or parties promptly of its decision to
refrain from taking such action. Without limiting the foregoing, in the event
that the Collateral Agent receives unclear or conflicting instructions from the
Secured Parties hereunder or there is any other disagreement between the other
parties hereto resulting in adverse claims and demands being made in connection
with the Vehicle Collateral, or in the event that the Collateral Agent in good
faith is in doubt as to what action it should take hereunder, the Collateral
Agent shall be entitled to retain the Vehicle Collateral until the Collateral
Agent shall have received (i) a final order of a court of competent jurisdiction
directing delivery of the Vehicle Collateral or (ii) a written agreement
executed by the other parties hereto directing delivery of the Vehicle
Collateral in which event the Collateral Agent shall disburse the Vehicle
Collateral in accordance with such order or agreement. Upon request of the
Collateral Agent, any such court order shall be accompanied by a legal opinion
by counsel for the presenting party satisfactory to the Collateral Agent to the
effect that such order is final.

(j) The Collateral Agent shall not have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement, any Related Document or any other agreements or instruments
relating to the Vehicle Collateral on the part of any party hereto or thereto or
to inspect any books and records relating to the Vehicle Collateral other than
as it determines necessary in the fulfillment of its own obligations hereunder.

(k) The Collateral Agent shall be entitled to rely on any communication,
certificate, instrument, opinion, report, notice, paper or other document
reasonably believed by it to be genuine and correct and to have been signed,
given or sent by the proper Person or Persons. The Collateral Agent shall be
entitled to assume that no Amortization Event, Limited Liquidation Event of
Default or Liquidation Event of Default shall have occurred and be continuing
and that a Collateral Account, and any funds on deposit in or to the credit of a
Collateral Account, are not subject to any writ, order, judgment, warrant of
attachment, execution or similar process (collectively, a “writ”), unless (i) in
the case of any writ, the Collateral Agent has actual knowledge thereof or
(ii) the Collateral Agent has received written notice from the Servicer, the
Grantor or a Secured Party that an Amortization Event, Limited Liquidation Event
of Default or Liquidation Event of Default has occurred or such writ has been
issued and, in each case, continues to be in effect, which notice specifies the
nature thereof.

(l) The Collateral Agent, in its individual capacity, may accept deposits from,
lend money to and generally engage in any kind of business with the Servicer,
the Grantor, any Manufacturer and their respective Affiliates as if it were not
the agent of the Secured Parties.

 

20



--------------------------------------------------------------------------------

(m) The Collateral Agent may act through agents, custodians and nominees and
shall not be liable for any negligent act on the part of, or for the supervision
of, any such agent, custodian or nominee so long as such agent, custodian or
nominee is appointed with due care. The appointment of agents, custodians and
nominees (other than legal counsel) pursuant to this clause (m) shall be subject
to the prior consent of the Grantor, which consent shall not be unreasonably
withheld. The possession of the Vehicle Collateral by such agents, custodians or
nominees shall be deemed to be the possession by the Collateral Agent. No
provision of this Agreement shall require the Collateral Agent to expend or risk
its own funds or otherwise incur any financial or other liability in the
performance of any duties hereunder or in the exercise of any rights and powers
hereunder unless the Collateral Agent is provided with an indemnity from one or
more of the Secured Parties or other Persons, satisfactory to the Collateral
Agent in its sole discretion.

(n) Beyond the exercise of reasonable care in the custody thereof and such other
duties as are expressly set forth in the Related Documents, the Collateral Agent
shall have no duty as to any Collateral in its possession or control or in the
possession or control of any agent or bailee or any income thereon or as to
preservation of rights against prior parties or any other rights pertaining
thereto. The Collateral Agent shall be deemed to have exercised reasonable care
in the custody of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which it accords its own property and
shall not be liable or responsible for any loss or diminution in the value of
any of the Collateral by reason of the act or omission of any carrier,
forwarding agency or other agent or bailee selected by the Collateral Agent with
due care.

(o) The Collateral Agent shall not be responsible for the existence, genuineness
or value of any of the Collateral or for the validity, perfection, priority or
enforceability of the Liens in any of the Collateral, nor for the validity of
the title of the Collateral, for insuring the Collateral or for the payment of
taxes, charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral.

 

21



--------------------------------------------------------------------------------

SECTION 5.5. Resignation and Removal of Collateral Agent.

(a) The Collateral Agent may, at any time with or without cause by giving
forty-five (45) days’ prior written notice to the Servicer, the Grantor and each
of the Secured Parties, resign and be discharged of its responsibilities
hereunder created, such resignation to become effective upon the appointment by
the Secured Parties of a successor Collateral Agent, and the acceptance of such
appointment by such successor Collateral Agent. The Servicer shall, promptly
upon receipt thereof, provide a copy of the notice from the Collateral Agent
referred to in the preceding sentence to each Rating Agency. The Collateral
Agent may be removed with respect to all or a portion of the Vehicle Collateral
by the Servicer at any time (with or without cause) upon thirty (30) days’ prior
written notice by the Servicer to the Collateral Agent, the Grantor, the Secured
Parties and each of the Rating Agencies, and the appointment by each of the
Secured Parties of a successor Collateral Agent; provided, however, that (i) if
the Servicer is in default (beyond all applicable grace and cure periods) of any
obligation under this Agreement relating to the ZVF Vehicle Collateral or an
Amortization Event with respect to any Series of Notes Outstanding has occurred
and is continuing, the right of the Servicer to remove the Collateral Agent with
respect to the ZVF Vehicle Collateral shall cease and the General Secured Party
shall have the right to remove the Collateral Agent (with or without cause) with
respect to the ZVF Vehicle Collateral upon thirty (30) days’ written notice to
the Servicer, the Grantor, each Segregated Series Secured Party, the Collateral
Agent and each of the Rating Agencies, if any, and (ii) if the Servicer is in
default (beyond all applicable grace and cure periods) of any obligation under
this Agreement relating to the ZVF Segregated Series Vehicle Collateral for any
Segregated Series of Notes or an Amortization Event with respect to such
Segregated Series of Notes has occurred and is continuing, the right of the
Servicer to remove the Collateral Agent with respect to such ZVF Segregated
Series Vehicle Collateral shall cease and the related Segregated Series Secured
Party shall have the right to remove the Collateral Agent (with or without
cause) with respect to the applicable ZVF Segregated Series Vehicle Collateral
upon thirty (30) days’ written notice to the Servicer, the Grantor, each
Segregated Series Secured Party, the Collateral Agent and each of the Rating
Agencies; provided, further, that no removal of the Collateral Agent shall be
effective until the appointment of a successor Collateral Agent and acceptance
of such appointment by such Collateral Agent. Any removed Collateral Agent shall
be entitled to its reasonable fees and expenses to the date the successor
Collateral Agent assumes the Collateral Agent’s duties hereunder. The
indemnification of Section 5.10 shall survive the termination of the other
provisions of this Agreement as to the predecessor Collateral Agent. If no
successor Collateral Agent shall be appointed and approved within thirty
(30) days from the date of the giving of the aforesaid notice of resignation or
within thirty (30) days from the date of such notice of removal, the Collateral
Agent or any Secured Party may petition a court of competent jurisdiction to
appoint a successor Collateral Agent to act until such time, if any, as a
successor Collateral Agent shall be appointed as above provided. Any successor
Collateral Agent so appointed by such court shall immediately upon its
acceptance of such appointment without further act supersede any predecessor
Collateral Agent. Upon the appointment of a successor Collateral Agent hereunder
and its acceptance of such appointment, the predecessor Collateral Agent shall
be discharged of and from any and all further obligations arising in connection
with this Agreement.

(b) The appointment, designation and acceptance referred to in Section 5.5(a)
shall, after any required filing, be full evidence of the right and authority to
make the same and of all the facts therein recited, and this Agreement shall
vest in such successor Collateral Agent, without any further act, deed or
conveyance, all of the estate and title of its predecessors and upon such filing
for record the successor Collateral Agent shall become fully vested with all the
estates, properties, rights, powers, duties, authority and title of its
predecessors; but any predecessor Collateral Agent shall nevertheless, on the
written request of any Secured Party, the Servicer, the Grantor or any successor
Collateral Agent empowered to act as such at the time any such request is made,
execute and deliver an instrument without recourse or representation
transferring to such successor all the estates, properties, rights, powers,
duties, authority and title of such predecessor hereunder and shall deliver all
securities and moneys held by it to such successor Collateral Agent. Upon the
appointment of a successor Collateral Agent hereunder, the predecessor
Collateral Agent shall be discharged of and from any and all further obligations
arising in connection with this Agreement; provided, however, that the
predecessor Collateral Agent will be obligated to serve as nominee lienholder
for the successor Collateral Agent with respect to those Vehicles on whose
Certificate of Title the predecessor Collateral Agent had been named as
lienholder prior to its resignation or removal pursuant to this Section 5.5.

 

22



--------------------------------------------------------------------------------

SECTION 5.6. Qualification of Successors to Collateral Agent.

Every successor to the Collateral Agent appointed pursuant to Section 5.5
(i) shall be a bank or trust company in good standing and having power so to act
and incorporated under the laws of the United States or any State thereof or the
District of Columbia, (ii) shall have capital, surplus and undivided profits of
not less than $50,000,000, and (iii) shall have a long-term deposits rating of
not less than “BBB-” by Standard & Poor’s and “Baa3” by Moody’s and, unless
otherwise agreed to by Fitch, “BBB-” by Fitch. The appointment of any successor
Collateral Agent pursuant to Section 5.5 shall be subject to the satisfaction of
the Rating Agency Condition with respect to each Series of Notes Outstanding and
each Segregated Collateral Agency Series Outstanding that are rated by a Rating
Agency.

SECTION 5.7. Merger of the Collateral Agent.

Any corporation into which the Collateral Agent may be merged, or with which it
may be converted or consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Collateral Agent shall be a party shall
be the Collateral Agent under this Agreement without the execution or filing of
any paper or any further act on the part of the parties hereto. The Collateral
Agent shall give the Rating Agencies, if any, the Servicer, the Grantor and the
Secured Parties prior written notice of any such merger, conversion or
consolidation.

SECTION 5.8. Compensation and Expenses.

The Servicer shall pay to the Collateral Agent, from time to time
(i) compensation for its services hereunder for administering the Vehicle
Collateral as the Collateral Agent and the Servicer shall from time to time
agree in writing, and (ii) all reasonable out-of-pocket costs and expenses of
the Collateral Agent (including reasonable fees and expenses of counsel)
(A) arising in connection with the preparation, execution, delivery, or
modification of this Agreement and/or the enforcement of any of the provisions
hereof or (B) incurred in connection with the administration of the Vehicle
Collateral, the sale or other disposition of the Vehicle Collateral pursuant to
any Related Document and/or the preservation, protection or defense of the
Collateral Agent’s rights under this Agreement and in and to the Vehicle
Collateral.

SECTION 5.9. Stamp, Other Similar Taxes and Filing Fees.

The Servicer shall indemnify and hold harmless the Collateral Agent from any
present or future claim for liability for any stamp or other similar tax and any
penalties or interest with respect thereto, that may be assessed, levied or
collected by any jurisdiction in connection with this Agreement or any Vehicle
Collateral. The Servicer shall pay, or reimburse the Collateral Agent for, any
and all amounts in respect of, all search, filing, recording and registration
fees, taxes, excise taxes and other similar imposts payable in respect of the
execution, delivery, performance and/or enforcement of this Agreement.

 

23



--------------------------------------------------------------------------------

SECTION 5.10. Indemnification.

The Grantor shall pay, and indemnify and hold the Collateral Agent and each of
the officers, employees, directors and agents thereof harmless from and against,
any and all liabilities (including liabilities for penalties and liabilities
arising or resulting from actions or suits), obligations, losses, judgments,
demands, damages, claims, costs or expenses of any kind or nature whatsoever
that may at any time be imposed on, incurred by, or asserted against, the
Collateral Agent or any such officers, employees, directors or agents in any way
relating to or arising out of the Vehicle Collateral and the execution,
delivery, amendment, enforcement, performance and/or administration of this
Agreement (and any agreements related thereto including, without limitation, the
Assignment Agreements), including reasonable fees and expenses of counsel and
other experts, and the Grantor shall reimburse a Secured Party for any payments
made by such Secured Party to the Collateral Agent or any such officers,
employees, directors or agents for any of the foregoing provided that such
payments were permitted to be made by such Secured Party under the Related
Documents; provided, however, that the Grantor shall not be liable for the
payment of any portion of such liabilities (including liabilities for penalties
and liabilities arising or resulting from actions or suits), obligations,
losses, judgments, demands, damages, claims, costs or expenses of the Collateral
Agent or any such officers, employees, directors or agents which are determined
by a court of competent jurisdiction in a final proceeding to have resulted from
the gross negligence or willful misconduct of the Collateral Agent or any such
agent.

SECTION 5.11. Limitation of Liability.

(a) In no event shall the Collateral Agent be responsible or liable for special,
indirect, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Collateral Agent has
been advised of the likelihood of such loss or damage and regardless of the form
of action.

(b) In no event shall the Collateral Agent be responsible or liable for any
failure or delay in the performance of its obligations hereunder arising out of
or caused by, directly or indirectly, forces beyond its control, including,
without limitation strikes, work stoppages, accidents, acts of war or terrorism,
civil or military disturbances, nuclear or natural catastrophes or acts of God,
and interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Collateral Agent
shall use reasonable efforts which are consistent with accepted practices in the
banking industry to resume performance as soon as practicable under the
circumstances.

SECTION 5.12. Patriot Act.

The parties hereto acknowledge that in accordance with Section 326 of the USA
Patriot Act Deutsche Bank Trust Company Americas, like all financial
institutions and in order to help fight the funding of terrorism and money
laundering, are required to obtain, verify and record information that
identifies each person or legal entity that establishes a relationship or opens
an account. The parties to this Agreement agree that they will provide Deutsche
Bank Trust Company Americas with such information as it may reasonably request
in order for the Deutsche Bank Trust Company Americas to satisfy the
requirements of the USA Patriot Act.

SECTION 5.13. Waiver of Set-Off by the Collateral Agent.

The Collateral Agent hereby expressly waives any and all rights of setoff,
abatement, diminution or deduction that it may otherwise at any time have under
applicable law with respect to the Vehicle Collateral; provided, however, that
this waiver shall apply only to obligations owed to the Collateral Agent in its
individual capacity and not as an agent for the Secured Parties, and agrees that
all Vehicle Collateral shall at all times be held and applied in accordance with
the provisions hereof.

 

24



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

SECTION 6.1. Amendments, Supplements and Waivers.

This Agreement may be amended, waived, terminated, supplemented or otherwise
modified pursuant to a writing executed by the Collateral Agent, each Secured
Party, the Grantor and the Servicer; provided, however, that this Agreement may
be amended, waived, supplemented or otherwise modified without the consent of a
Secured Party if such amendment, waiver, supplement or modification does not
materially adversely affect the interests of such Secured Party (as evidenced by
an Officer’s Certificate of the Servicer); provided, further, that this
Agreement may be terminated with respect to a Secured Party without the consent
of any other Secured Party. The initial effectiveness of any amendment or other
modification to this Agreement shall be subject to the satisfaction of the
Rating Agency Condition with respect to each Series of Notes Outstanding and
each Segregated Collateral Agency Series Outstanding that are rated by a Rating
Agency.

SECTION 6.2. Notices.

All notices, amendments, waivers, consents and other communications provided to
any party hereto under this Agreement shall be in writing and addressed,
delivered or transmitted to such party at its address or facsimile number set
forth on the signature pages hereof or at such other address or facsimile number
as may be designated by such party in a notice to the other parties. Any notice,
if mailed by certified or registered mail and properly addressed with postage
prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received; any notice, if transmitted by facsimile, shall be
deemed given when transmitted upon receipt of electronic confirmation of such,
and shall be addressed at the address specified for such party on the signature
pages hereto.

SECTION 6.3. Headings.

Section, subsection and other headings used in this Agreement are for
convenience only and shall not affect the construction of this Agreement.

SECTION 6.4. Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

25



--------------------------------------------------------------------------------

SECTION 6.5. Counterparts.

This Agreement may be executed in separate counterparts and by the different
parties on different counterparts, each of which shall be an original and all of
which taken together shall constitute one and the same instrument. Delivery of
an executed signature page of this Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

SECTION 6.6. Binding Effect.

This Agreement shall be binding upon and inure to the benefit of each of the
parties hereto and their respective successors and assigns. The parties hereto
may not assign either this Agreement or any of their respective rights,
interests or obligations hereunder. Nothing herein is intended or shall be
construed to give any other Person any right, remedy or claim under, to or in
respect of this Agreement or the Vehicle Collateral; provided, however, that a
Noteholder may, subject to Section 9.6 of the Base Indenture, pursue any right,
remedy or claim in respect of this Agreement or the Vehicle Collateral.

SECTION 6.7. Governing Law.

THIS AGREEMENT AND ALL MATTERS ARISING OUT OF OR RELATING THERETO IN ANY WAY
WHATSOEVER (WHETHER IN CONTRACT, TORT OR OTHERWISE) AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 6.8. Effectiveness.

This Agreement shall become effective on the execution and delivery hereof and
shall remain in effect until no Secured Party shall have any claim on the
Vehicle Collateral. This Agreement shall constitute a subordination agreement
for purposes of Section 510(a) of the Bankruptcy Code.

SECTION 6.9. Termination of this Agreement.

At any time that no amounts are then owing to the Secured Parties under the
Related Documents and the Related Documents shall have been terminated, the
Servicer may terminate this Agreement upon notice to the Collateral Agent and
the Secured Parties, and the Collateral Agent shall take all actions reasonably
requested by the Servicer, at the Servicer’s expense, to evidence the
termination of this Agreement and the Collateral Agent’s interest in the Vehicle
Collateral, including, without limitation, execute such documents and
instruments as the Servicer may reasonably request in connection with such
reassignment; provided, however, that Sections 5.3, 5.4(a), (c), and (e) through
(k), 5.8, and the indemnification set forth in Sections 5.9 and 5.10 shall
survive the termination of this Agreement.

 

26



--------------------------------------------------------------------------------

SECTION 6.10. No Bankruptcy Petition Against the Grantor.

Each of the Collateral Agent and the Servicer hereby covenants and agrees that,
prior to the date which is one year and one day after the payment in full of the
latest maturing Indenture Note, it will not institute against, or join with,
encourage or cooperate with any other Person in instituting against, the Grantor
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other similar proceedings under any Federal or state bankruptcy
or similar law; provided, however, that nothing in this Section 6.10 shall
constitute a waiver of any right to indemnification, reimbursement or other
payment from the Grantor or any Secured Party pursuant to this Agreement. The
provisions of this Section 6.10 shall survive the termination of this Agreement,
and the resignation or removal of the Collateral Agent.

SECTION 6.11. No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the Collateral
Agent or any Secured Party, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

SECTION 6.12. Submission To Jurisdiction; Waivers.

The Grantor and the Servicer hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States for the Southern District of
New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Grantor or the
Servicer, as the case may be, at its address set forth in Section 6.2 or at such
other address of which the Collateral Agent shall have been notified pursuant
thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

27



--------------------------------------------------------------------------------

SECTION 6.13. Waiver of Jury Trial.

THE COLLATERAL AGENT, THE GRANTOR, EACH SECURED PARTY AND THE SERVICER HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 6.14. Insurance Notification.

The Collateral Agent shall, promptly upon its receipt of notification of any
termination of or proposed cancellation or nonrenewal of any insurance policies
required to be maintained under any of the Related Documents, notify the related
Secured Party of any such termination, proposed cancellation or nonrenewal.

SECTION 6.15. Waiver of Set-Off With Respect to the Grantor.

Each of the Secured Parties hereby waives and relinquishes any right that it has
or may have to set-off or to exercise any banker’s lien or any right of
attachment or garnishment with respect to any funds at any time and from time to
time on deposit in, or otherwise to the credit of, any account and any claims of
the Grantor therein or with respect to any right to payment from the Grantor, it
being understood, however, that nothing contained in this Section 6.15 shall, or
is intended to, derogate from the assignment and security interest granted to
any Secured Party under the Related Documents or the Collateral Agent under this
Agreement or impair any rights of the Secured Parties or the Collateral Agent
hereunder or thereunder.

SECTION 6.16. Confidentiality.

Each party hereto (other than Zipcar and the Grantor) agrees that it shall not
disclose any Confidential Information to any Person without the prior written
consent of Zipcar or the Grantor, as the case may be, other than (a) to any
Secured Party or the Collateral Agent, and then only on a confidential basis,
(b) as required by any law, rule or regulation or any judicial process of which
Zipcar or the Grantor, as the case may be, has knowledge; provided that any
party hereto may disclose Confidential Information as required by law, rule or
regulation or any judicial process of which Zipcar or the Grantor, as the case
may be, does not have knowledge if such party is prohibited by law from
disclosing such requirement to Zipcar or the Grantor, as the case may be, and
(c) in the course of litigation with Zipcar, the Grantor, or any Secured Party.

“Confidential Information” means information that Zipcar or the Grantor,
furnishes to a Secured Party on a confidential basis, but does not include any
such information that is or becomes generally available to the public other than
as a result of a disclosure by such Secured Party or other Person to which such
Secured Party delivered such information or that is or becomes available to such
Secured Party from a source other than Zipcar or the Grantor provided that such
source is not (1) known to such Secured Party to be bound by a confidentiality
agreement with Zipcar or the Grantor, or (2) known to such Secured Party to be
otherwise prohibited from transmitting the information by a contractual, legal
or fiduciary obligation.

 

28



--------------------------------------------------------------------------------

SECTION 6.17. No Recourse.

The obligations of the Grantor under this Agreement are solely the obligations
of the Grantor. No recourse shall be had for the payment of any amount owing in
respect of any fee hereunder or any other obligation or claim arising out of or
based upon this Agreement against any member, employee, officer or director of
the Grantor. Fees, expenses, costs or other obligations payable by the Grantor
hereunder shall be payable by the Grantor to the extent and only to the extent
that the Grantor is reimbursed therefor pursuant to any of the Related
Documents. In the event that the Grantor is not reimbursed for such fees,
expenses, costs or other obligations, the excess unpaid amount of such fees,
expenses, costs or other obligations shall in no event constitute a claim (as
defined in Section 101 of the Bankruptcy Code) against, or corporate obligation
of, the Grantor. Nothing in this Section 6.17 shall be construed to limit the
Collateral Agent from exercising its rights hereunder with respect to the
Collateral.

SECTION 6.18. Trustee Protections.

In acting under and by virtue of this Agreement, the Trustee shall have all of
the rights, protections and immunities granted to it under the other Related
Documents.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has executed this Agreement or caused this
Agreement to be duly executed by its officer thereunto duly authorized as of the
day and year first above written.

 

ZIPCAR VEHICLE FINANCING LLC,   as Grantor By:  

/s/ Edward Goldfinger

  Name: Edward Goldfinger   Title: Treasurer

 

Address:  

25 First Street

Cambridge, MA 02141

Attention:   Dean Breda Telephone:   (617) 995-4231 Facsimile:   (617) 995-4300

 

ZIPCAR, INC.,   as Servicer By:  

/s/ Edward Goldfinger

  Name: Edward Goldfinger   Title: CFO

 

Address:  

25 First Street

Cambridge, MA 02141

Attention:   Edward Goldfinger Telephone:   (617) 995-4231 Facsimile:   (617)
995-4300

 

30



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,  

as Secured Party, not in its individual

capacity but solely as Trustee

By:  

/s/ Irene Siegel

  Name: Irene Siegel   Title: Vice President By:  

/s/ Maria Inoa

  Name: Maria Inoa   Title: Associate Address:  

60 Wall Street 26th Floor, Mail Stop

NYC60-2606

New York, New York 10005

Attention:  

Alternative and Structured

Finance Services

Telephone:   (212) 250-2946 Facsimile:   (212) 553-2460
DEUTSCHE BANK TRUST COMPANY AMERICAS,  

not in its individual capacity but

solely as Collateral Agent

By:  

/s/ Irene Siegel

  Name: Irene Siegel   Title: Vice President By:  

/s/ Maria Inoa

  Name: Maria Inoa   Title: Associate Address:  

60 Wall Street 26th Floor, Mail Stop

NYC60-2606

New York, New York 10005

Attention:  

Alternative and Structured

Finance Services

Telephone:   (212) 250-2946 Facsimile:   (212) 553-2460

 

31



--------------------------------------------------------------------------------

EXHIBIT A

SERVICER’S FLEET REPORT

Pursuant to Sections 2.3 and 2.5 of the Amended and Restated Collateral Agency
Agreement dated as of May 11, 2011, among ZIPCAR VEHICLE FINANCING LLC, as
grantor, ZIPCAR, INC., as Servicer, DEUTSCHE BANK TRUST COMPANY AMERICAS, as
trustee, as a Secured Party and DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Collateral Agent (as the same may be amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms thereof, the
“Collateral Agency Agreement”), the Servicer hereby certifies that attached
hereto is (1) a report which shows for each of the ZVF Vehicles and the ZVF
Segregated Vehicles (noting the particular Segregated Series with respect to
which such ZVF Segregated Vehicle is pledged) as of [the last day of] [the
fifteenth day of]                      20    : (a) the VINs with respect to each
such Vehicle, (b) the date of the original purchase of such Vehicle, (c) whether
such Vehicle is a Program Vehicle or a Non-Program Vehicle, (d) the Capitalized
Cost, the Third-Party Market Value and the Net Book Value of each such Vehicle,
and (e) the state in which each such Vehicle is titled, (2) a list of all
locations in which the Certificates of Title for the ZVF Vehicles and the ZVF
Segregated Vehicles are held by the Servicer or Servicer’s Agents as of the last
day of such month and the name and address of all Servicer’s Agents as of the
last day of such month and (3) a report that provides, on a confidential basis,
(A) the actual mileage of each such Vehicle as of its last check-in, (B) the
date of the last check-in of each such Vehicle. Capitalized terms used herein
but not defined herein shall have the meanings assigned to such terms in the
Collateral Agency Agreement, (C) if the Vehicle is a Program Vehicle or a
Segregated Program Vehicle, the total mileage per the related Manufacturer
Program, (D) the Minimum Term specified in each Manufacturer Program and (E) the
Maximum Term specified in each Manufacturer Program.

Duly certified and executed, this      day of                     , 20    .

 

ZIPCAR, INC.,     as Servicer By:  

 

  Name:   Title:

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

POWER OF ATTORNEY

KNOW ALL MEN BY THESE PRESENTS, that DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Collateral Agent (the “Collateral Agent”) under that certain Amended and
Restated Collateral Agency Agreement, dated as of May 11, 2011, among ZIPCAR
VEHICLE FINANCING LLC, as grantor, ZIPCAR, INC., as Servicer DEUTSCHE BANK TRUST
COMPANY AMERICAS, as trustee, as a Secured Party and DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Collateral Agent (as the same may be amended, supplemented,
restated or otherwise modified from time to time in accordance with the terms
thereof, the “Collateral Agency Agreement”) does hereby make, constitute and
appoint ZIPCAR, INC., as Servicer, its true and lawful Attorney(s)-in-Fact for
it and in its name, stead and behalf to execute any and all documents and
instruments (i) to note the Collateral Agent as the holder of a first Lien on
the Certificates of Title relating to the [ZVF Vehicles][ZVF Segregated Vehicles
leased pursuant to the Segregated Series Lease relating to [            ]],
and/or otherwise ensure that the first Lien shown on any and all such
Certificates of Title is in the name of the Collateral Agent, (ii) to release
the Collateral Agent’s Lien on any such Certificate of Title, in connection with
the sale or disposition of any Vehicle permitted pursuant to the provisions of
Section 2.6 of the Collateral Agency Agreement and (iii) to appoint individual
representatives of ZIPCAR, INC. as attorneys-in-fact to fulfill the purposes of
this Power of Attorney. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Collateral Agency
Agreement.

GIVING AND GRANTING unto said attorney(s) full power and authority to do and
perform each and every act and thing whatsoever, requisite, necessary or proper
to be done in furtherance of the foregoing.

The powers and authority granted hereunder shall, unless sooner revoked by the
Collateral Agent in accordance with Section 2.5 of the Collateral Agency
Agreement or following the resignation or removal of the Collateral Agent under
the Collateral Agency Agreement, cease upon the termination of the Collateral
Agency Agreement. All powers of attorney for this purpose heretofore filed or
executed by the Collateral Agent are hereby revoked.

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed on
its behalf on this      day of                     , 20    .

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,  

not in its individual capacity

but solely as Collateral Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

B-2



--------------------------------------------------------------------------------

STATE OF NEW YORK    )    : ss.: COUNTY OF NEW YORK    )

Subscribed and sworn before me, a notary public, in and for said county and
state, this      day of                     , 20    .

 

Notary Public My Commission Expires:

 

B-3